t c summary opinion united_states tax_court reginald l moore petitioner v commissioner of internal revenue respondent docket no 8657-10s filed date reginald l moore pro_se priscilla a parrett for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency and a dollar_figure sec_6662 accuracy-related_penalty for petitioner’s tax_year the income_tax deficiency is attributable to respondent’s disallowance of various deductions petitioner claimed on schedule a itemized_deductions and schedule c profit of loss from business we consider whether petitioner has substantiated the expenses for which the deductions were claimed and or whether they are ordinary and necessary business_expenses we also consider whether petitioner is liable for the sec_6662 accuracy-related_penalty background petitioner resided in california at the time his petition was filed during petitioner was a high school teacher working for the inglewood unified school district unified petitioner also worked in unified’s afterschool program tutoring special needs students in their homes he would tutor students in various subjects some of the students were not motivated to learn and petitioner used unique teaching aids to motivate them he would purchase contemporary music cds and ask the student to write the words of the songs or in some way to vary the words of the songs another approach he used was to rent movies and provide them to the student with an assignment to watch the movie and write some type of report petitioner tutored every school day and drove from the high school to the student’s home to perform his tutoring function he was paid_by unified for his extracurricular tutoring but he received no reimbursement for his expenses including travel petitioner’s federal_income_tax return included two schedules c and one schedule a on the schedules c petitioner reported two ostensibly separate activities--one involving his tutoring activity and business first schedule c and the other involving the development of portugese language aids second schedule c the schedules c were denominated curriculum design services the first schedule c reflected no income and a dollar_figure loss comprising the following categories and amounts of expenses advertising car truck depreciation other legal prof supplies dollar_figure big_number big_number big_number dollar_figure office expense rent repairs big_number travel meal entertainment big_number utilities big_number in the notice_of_deficiency respondent did not make any adjustments regarding the expenses claimed on the first schedule c the second schedule c reflected negative gross_income of dollar_figure and expenses of dollar_figure as follows supplies--dollar_figure travel and entertainment--dollar_figure meals and entertainment--dollar_figure for a total loss of dollar_figure respondent disallowed substantially_all of the deductions petitioner claimed on the second schedule c petitioner’s portugese language activity involved his regularly traveling to brazil and accumulating colloquial and street phrases on by 5-inch cards in order to make a compendium of cards to be used as an aid for travelers to brazil when in brazil he was a tourist not on a business visa and he would record colloquial phrases during his visit petitioner was not fluent in portugese he also communicated with individuals in brazil by means of the internet and by telephone his goal was to put together a complete set of cards that he would market to individuals who traveled to brazil or in other ways communicated with brazilians for social or business purposes through the tax_year petitioner had not reported any income or sales from this activity the disputed deductions on the schedule a attached to petitioner’s tax_return included dollar_figure of unreimbursed employee_expenses consisting of dollar_figure and dollar_figure for vehicle expenses dollar_figure for business_expenses dollar_figure for parking fees dollar_figure for travel while away from home dollar_figure for business_expenses dollar_figure for meals and dollar_figure for qualified educator expenses also claimed were a dollar_figure tax preparation fee and other expenses of dollar_figure for a total of dollar_figure because of the percent of adjusted_gross_income threshold petitioner deducted dollar_figure of the disputed schedule a deductions in the notice_of_deficiency respondent allowed the dollar_figure for tax preparation and disallowed the remaining dollar_figure of deductions as being duplicative of amounts petitioner claimed and respondent allowed on the first schedule c discussion petitioner claimed business and employee_expenses on two schedules c and a schedule a respondent allowed all of the expenses on the first schedule c and disallowed substantially_all of the business and employee deductions claimed on the second schedule c and the schedule a respondent contends that the disallowed amounts are unsubstantiated and or duplications of amounts claimed on the first schedule c alternatively to the extent that petitioner can show that the amounts on the second schedule c are not duplications respondent contends that petitioner’s portugese language activity was not a trade_or_business and or that petitioner’s expenditures were personal in the case of claimed deductions taxpayers bear the burden of showing that the commissioner’s determination is in error rule petitioner has supplied extensive documentation in the form of receipts and other materials reflecting his expenditure of various amounts for specific purposes the 2no question was raised by either party regarding the shifting of the burden_of_proof under sec_7491 question remains as to whether petitioner duplicated those expenditures in his return and or whether they are otherwise deductible we have carefully reviewed the evidence and compared the various schedules and must conclude and hold that with the exception of the brazilian travel_expenses petitioner has claimed duplicate amounts on the second schedule c and the schedule a that were already claimed and that respondent allowed on the first schedule c one such example is the dollar_figure of legal and professional services expenses claimed on the first schedule c and the dollar_figure claimed on the schedule a another example is that petitioner claimed dollar_figure in travel_expenses on his first schedule c for his tutoring business and he also claimed dollar_figure of travel_expenses as unreimbursed employee_expenses on his schedule a petitioner was not able to provide an adequate explanation for these duplications we also found petitioner’s explanation of the dollar_figure of negative gross_income to be curious and without substance during the trial petitioner’s explanation of some of the adjustments reflected his propensity to exaggerate or duplicate expenditures this aspect is also reflected by the documentation for example he claimed to have supplied tutoring students with various items but on closer examination these items were actually and obviously for petitioner’s personal consumption taxpayers are allowed deductions for ordinary and necessary expenses paid_or_incurred in the carrying on of a trade_or_business or for the production_of_income sec_162 sec_212 a taxpayer however is not engaged in a trade_or_business or an income-producing activity until the business or activity begins to function as a going concern additionally deductions are not allowed for personal expenses sec_262 we find these principles especially applicable with respect to the travel and other deductions claimed in connection with petitioner’s portugese language activity petitioner’s portugese language activity was not a going concern and his trips to and expenditures concerning brazil were personal accordingly even if petitioner could show that any of the claimed amounts were not duplicated they would not be deductible see sec_195 sec_262 finally we consider whether petitioner is liable for a sec_6662 accuracy-related_penalty for negligence or disregard of rules or regulations and or a substantial_understatement_of_income_tax under sec_6662 and for respondent bears the burden of production with respect to the penalty see sec_7491 but petitioner has the burden of 3it is noted that our comparison of petitioner’s substantiation with the amounts claimed on the schedules c reflect that respondent may have been generous in the allowance of all of the amounts claimed proof with respect to reasonable_cause etc see 116_tc_438 a taxpayer may be liable for a 20-percent penalty on any underpayment_of_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and negligence is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard means any careless reckless or intentional disregard sec_6662 an underpayment is not attributable to negligence or disregard to the extent that the taxpayer shows that the underpayment is due to reasonable_cause or good_faith sec_6664 115_tc_43 affd 299_f3d_221 3d cir see also sec_1_6662-3 sec_1_6664-4 income_tax regs a substantial_understatement_of_income_tax is an understatement that exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure sec_6662 petitioner is an educator who uses creative means to motivate his students for that he must be admired he is also entrepreneurial and is attempting to develop businesses and business models related to tutoring that can provide him with a livelihood after he retires from public education that is also admirable his tax_return preparation and recordkeeping however are not models of precision petitioner used a computerized tax_return program to prepare his tax_return and he supplied the information that the program in turn placed on the tax_return and the appurtenant schedules in that process however he is not relieved from reviewing the information on the tax_return to determine whether it is correct petitioner is well educated and we cannot accept as reasonable his explanation that he merely puts in the numbers and relies completely on the computer_program that explanation is not sufficient to permit petitioner to avoid the penalty that is so because of the amount of obviously duplicated expenditures and the personal nature of the brazilian travel and related expenditures petitioner’s treatment of that activity as a business is nothing less than hyperbole we accordingly hold that petitioner is liable for the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered for respondent
